                                            Case 5:20-cv-02523-BLF Document 32 Filed 06/14/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         REGINALD ROBERTSON,
                                  11                                                      Case No. 20-02523 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER DENYING MOTION FOR
Northern District of California




                                                 v.                                       PERMISSION FOR ELECTRONIC
 United States District Court




                                  13                                                      CASE FILING; DENYING
                                                                                          “PETITION FOR ALTERNATIVE
                                  14     J. KAISER-NEVEL, et al.,                         WRIT OF MANDAMUS”
                                                       Defendants.
                                  15

                                  16                                                      (Docket Nos. 28, 29)

                                  17

                                  18          Plaintiff, a pre-trial detainee, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against jail staff at the Santa Rita County Jail, where he is currently
                                  20   housed. With leave of the Court, Plaintiff filed a third amended complaint, Dkt. No. 27,
                                  21   which shall be screened in due course. Before the Court is Plaintiff’s motion for
                                  22   permission for electronic case filing, Dkt. No. 28, and a “petition for alternative writ of
                                  23   mandamus,” Dkt. No. 29.
                                  24

                                  25                                           DISCUSSION
                                  26   A.     Motion for Permission for Electronic Case Filing
                                  27          In the motion for permission for electronic case filing, Plaintiff indicates that he is a
                                  28   client of a “nonprofit/advocacy organization” called “Destination Freedom” and he wants
                                            Case 5:20-cv-02523-BLF Document 32 Filed 06/14/21 Page 2 of 5




                                   1   to authorize a representative of that organization, Gale Sanders, to access the docket and
                                   2   have e-filing privileges on his behalf. Dkt. No. 28 at 3. However, there is no indication
                                   3   that this representative is an attorney. If Ms. Sanders is an attorney and wants to represent
                                   4   Plaintiff pro bono, she must make a formal appearance on his behalf. Otherwise, she and
                                   5   her organization are non-parties and may not act on behalf of Plaintiff, who is representing
                                   6   himself, in this matter. Accordingly, the motion for electronic case filing is DENIED since
                                   7   Plaintiff has not demonstrated that he would be able to efile without the aid of Ms. Sanders
                                   8   and her organization.
                                   9   B.     “Petition for Alternative Writ of Mandamus”
                                  10          Plaintiff has also filed a “petition for alternative writ of mandamus” which appears
                                  11   to have been prepared by “Destination Freedom,” although signed by Plaintiff. Dkt. No.
                                  12   29. The “petition” cites to “FRCP Rules 42(a)(1), 42(a)(3), 28 U.S.C. §§ 1651(a) and
Northern District of California
 United States District Court




                                  13   1651(b).” Id. at 1. Through this “alternative writ,” Plaintiff seeks to compel the
                                  14   “Respondents, County of Alameda, real party in interest, Sheriff Greg Ahern, and their
                                  15   subordinates, to perform their ministerial duty of providing inmates seeking access to the
                                  16   courts with the requirements sent forth in Bounds v. Smith, 430 U.S. 817…,” i.e., to
                                  17   provide Plaintiff (as an indigent inmate) with supplies, notarial services, and stamps in
                                  18   order to access the court. Dkt. No. 29 at 1-2. There are several reasons why this filing is
                                  19   inappropriate and without merit.
                                  20          First of all, the petition cites to “FRCP Rules 42(a)(1), 42(a)(3),” but Plaintiff fails
                                  21   to explain how the Federal Rules of Civil Procedure on “Consolidation; Separate Trials”
                                  22   has any relevance to the remedy he seeks. Dkt. No. 29 at 1. Accordingly, the Court finds
                                  23   no basis for granting the petition under these rules.
                                  24          Furthermore, the All Writs Act provides in relevant part that “[t]he Supreme Court
                                  25   and all courts established by Act of Congress may issue all writs necessary or appropriate
                                  26   in aid of their respective jurisdictions and agreeable to the usages and principles of law."
                                  27   28 U.S.C. § 1651(a). Under this authority, the writ of mandamus may be used in the
                                  28                                                  2
                                          Case 5:20-cv-02523-BLF Document 32 Filed 06/14/21 Page 3 of 5




                                   1   federal courts to confine an inferior court to a lawful exercise of its prescribed jurisdiction
                                   2   or to compel it to exercise its authority when it is its duty to do so. See Will v. United
                                   3   States, 389 U.S. 90, 95 (1967). Only exceptional circumstances amounting to a judicial
                                   4   usurpation of power will justify the invocation of this extraordinary remedy. See id.; In re
                                   5   United States, 875 F.3d 1200, 1205 (9th Cir. 2017) (“The writ of mandamus is a drastic
                                   6   and extraordinary remedy reserved only for really extraordinary cases.”) (quoting In re
                                   7   Van Dusen, 654 F.3d 838, 840 (9th Cir. 2011). The issuance of a writ is largely a matter of
                                   8   the court’s discretion. In re United States, 875 F.3d at 1205. Mandamus does not
                                   9   supersede other remedies; it only comes into play when there is a want of such remedies.
                                  10   See Carter v. Seamans, 411 F.2d 767 (5th Cir. 1969), cert. denied, 397 U.S. 941(1970).
                                  11   Here, Plaintiff’s lack of legal supplies and resources is simply not an “exceptional
                                  12   circumstance” that justifies the extraordinary remedy of the issuance of a writ of
Northern District of California
 United States District Court




                                  13   mandamus. See Will, 389 U.S. at 95. Furthermore, this type of remedy is not available
                                  14   where Plaintiff has an adequate legal remedy aside from mandamus, e.g., by filing a
                                  15   separate lawsuit against the appropriate Defendants. See Carter, 411 F.2d 767.
                                  16   Accordingly, the petition for writ of mandamus must be denied as without merit. Plaintiff
                                  17   may seek a remedy for his access to the courts claim by filing a separate lawsuit.
                                  18          Even if the Court construes the petition as a request for a preliminary injunction or
                                  19   temporary restraining order (“TRO”), it is without merit. Prior to granting a preliminary
                                  20   injunction, notice to the adverse party is required. See Fed. R. Civ. P. 65(a)(1). Therefore,
                                  21   a motion for preliminary injunction cannot be decided until the parties to the action are
                                  22   served. See Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983). A TRO may be granted
                                  23   without written or oral notice to the adverse party or that party’s attorney only if: (1) it
                                  24   clearly appears from specific facts shown by affidavit or by the verified complaint that
                                  25   immediate and irreparable injury, loss or damage will result to the applicant before the
                                  26   adverse party or the party’s attorney can be heard in opposition, and (2) the applicant’s
                                  27   attorney certifies in writing the efforts, if any, which have been made to give notice and the
                                  28                                                  3
                                          Case 5:20-cv-02523-BLF Document 32 Filed 06/14/21 Page 4 of 5




                                   1   reasons supporting the claim that notice should not be required. See Fed. R. Civ. P. 65(b).
                                   2            “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
                                   3   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
                                   4   Lopez v. Brewer, et al., 680 F.3d 1068, 1072 (9th Cir. 2012) (citation omitted) (emphasis
                                   5   in original). The standard for issuing a TRO is similar to that required for a preliminary
                                   6   injunction. See Los Angeles Unified Sch. Dist. v. United States Dist. Court, 650 F.2d 1004,
                                   7   1008 (9th Cir. 1981) (Ferguson, J., dissenting). “A plaintiff seeking a preliminary
                                   8   injunction must establish that he is likely to succeed on the merits, that he is likely to suffer
                                   9   irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
                                  10   favor, and that an injunction is in the public interest.” Winter v. Natural Resources
                                  11   Defense Council, Inc., 555 U.S. 7, 20 (2008).
                                  12            No defendant has been served in this action, and Plaintiff does not indicate that he
Northern District of California
 United States District Court




                                  13   has otherwise notified any defendant of the claims in this matter. Accordingly, it does not
                                  14   appear that Plaintiff has satisfied the notice requirement of Rule 65(a)(1). Furthermore,
                                  15   Plaintiff has established none of the factors under Winter to otherwise warrant preliminary
                                  16   relief. Lastly, a plaintiff is not entitled to an injunction based on claims not pled in the
                                  17   complaint. Pacific Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th
                                  18   Cir. 2015). “[T]here must be a relationship between the injury claimed in the motion for
                                  19   injunctive relief and the conduct asserted in the underlying complaint. This requires a
                                  20   sufficient nexus between the claims raised in a motion for injunctive relief and the claims
                                  21   set forth in the underlying complaint itself.” Id. The underlying action is based on the
                                  22   claim that Plaintiff was unlawfully confined in a visiting booth for several hours, resulting
                                  23   in various deprivations. Dkt. No. 21 at 6-7. This claim has no nexus to the claim in the
                                  24   motion that Plaintiff has a right of access to the courts, which includes being provided
                                  25   legal supplies. Accordingly, to the extent that the “petition for alternative writ of
                                  26   mandamus” seeks a TRO or preliminary injunction, the motion is DENIED as without
                                  27   merit.
                                  28                                                   4
                                            Case 5:20-cv-02523-BLF Document 32 Filed 06/14/21 Page 5 of 5




                                   1                                                    CONCLUSION
                                   2             For the foregoing reasons, Plaintiff’s motion for permission for electronic case
                                   3   filing is DENIED. Dkt. No. 28. Plaintiff’s “petition for alternative writ of mandamus” is
                                   4   DENIED as without merit. He may file an access to the courts claim in a separate action
                                   5   and pay the applicable filing fees.
                                   6             The Clerk shall include a copy of the court’s form complaint and an in forma
                                   7   pauperis application with a copy of this order to Plaintiff.
                                   8             This order terminates Docket Nos. 28 and 29.
                                   9             IT IS SO ORDERED.
                                  10   Dated: _June 14, 2021___________                       ________________________
                                                                                              BETH LABSON FREEMAN
                                  11
                                                                                              United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Motion for Efiling; Denying Pet.
                                       PRO-SE\BLF\CR.20\02523Robertson_deny.efile
                                  26

                                  27

                                  28                                                      5
